Chief Justice Robertson
delivered the Opinion of the Court.
Upon the report to the Circuit Court of Gallatin, of an inquisition deciding that Mrs. Jemima Castleman was of unsound mind, and was possessed of property exceeding in value eighty thousand dollars — one of her sons appeared, in her behalf, and made affidavit that her home and her property were in Woodford county, where she had lived for half a century; and that she had been, as he believed, surreptitiously taken to Gallatin, only a few days prior to that time, for the fraudulent purpose of holding over her, m a strange pjace, an inquisition ot lunacy; and upon that affidavit, a motion was made to enquire into the facts stated, and thereupon to quash the inquisition; but the Circuit Judge, having just made an order for appointing a committee, refused to admit proof of the facts stated in the affidavit.
*56There was, we think, manifest error in the course pursued by the Circuit Court. The judge, as long as the case was before him, and subject to his control, should, even ex officio, have instituted an enquiry into the facts suggested in the affidavit. And certainly, if those facts be time, gross injustice has been done. The county where Mrs. Castleman was domiciled,’ and well known, and where all her property was situated, was the proper, and only proper place, for the inquisition as to her state of mind, and the nature and value of her estate, and for the appointment and control of a committee.
Whei'efore, the order approving the inquisition and appointing a committee, is set aside and annulled, and the case remanded for further proceedings.